FILED
                            NOT FOR PUBLICATION                             MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN A. GUIDICE,                                 No. 13-56240

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01856-MWF-
                                                 JEM
  v.

JAMES L. PRIEST; INDYNE, INC.,                   MEMORANDUM*
named as Indyne/WROIC,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       John A. Guidice appeals pro se from the district court’s judgment dismissing

his defamation action arising from events that occurred on Vandenberg Air Force

Base. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim, Pride v. Correa, 719 F.3d 1130, 1133 (9th

Cir. 2013), and we affirm.

      The district court properly dismissed Guidice’s defamation claim because

Priest’s statement that Guidice shouted is not actionable. See Taus v. Loftus, 151
P.3d 1185, 1209 (Cal. 2007) (setting forth elements of a defamation claim and

explaining that an expression of opinion cannot form the basis of a defamation

action); Grillo v. Smith, 193 Cal. Rptr. 414, 417 (Ct. App. 1983) (“The words

‘angry,’ ‘shouted,’ [and] ‘stormed,’ . . . fall clearly on the opinion side of the line.

They are subjective words . . . of the sort which have been found to be opinion as a

matter of law frequently in the past.”).

      AFFIRMED.




                                            2                                      13-56240